Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the reference station" in the fourth step of the method claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 11 – 19 are rejected due to their dependency to claim 10.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cutting unit, control unit, determination device and removal device in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 6, 8 - 14 and 16 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al (CN 106516319).
With regards to claim 1, Deng discloses a labelling machine for applying labels to receptacles (Abstract):
A web of labelling material positioned along a feed path (Figure 1 item 8), the web of labelling material having a succession of decorative patterns each of which defining the extension of an individual label (Figure 1 item 8)
A cutting unit (Figure 1 item 10) configured to cut the web of labelling material into individual labels at a cutting station (Figure 1 item 1)
A conveying means (Figure 1 item 6) configured to advance the individual labels from the cutting station to at least one application station (Figure 1 item 5), at which the individual labels are applied to the respective receptacles
A control unit configured to control the labelling machine in at least one set-up configuration in which the web of the labelling material is positioned in relation to a reference station (paragraph 44)
A determination device configured to determine and/or detect at least in the set-up configuration of the labelling machine, a relative positioning of the decorative patterns in relation to the reference station (paragraph 44)
A removal device configured to remove labels from the conveying means at a removal station, at least when the labelling machine is, in use, controlled into the set-up configuration (paragraph 18)
Where the determination device is configured to determine and/or detect, in use, the advancement of an incorrect label from the conveying means as a function of the relative positioning of the decorative patterns in relation to the reference station (paragraph 44)
Where the control unit is configured to control at least the removal device so as to remove the incorrect label from the conveying means (paragraphs 18 and 44)
With regards to claim 2, the teachings of Deng are presented above. Additionally Deng teaches that the determination device comprises a processing unit configured to determine and/or detect, as a function of the relative positioning of the decorative patterns in relation to the reference station, whether an individual label has portions of two subsequent decorative patterns and, if so, configured to mark the label as an incorrect label (paragraph 44).
With regards to claim 3, the teachings of Deng are presented above. Additionally Deng teaches that the determination device comprises:
A sensor configured to generate a detection signal indicative of visual characteristics of the decorative pattern (Figure 1 item 20)
A memory configured to store respective characterization information associated with the decorative patterns, for a number of different types and/or formats of the decorative patterns (paragraph 44)
A processing unit, operatively coupled with the sensor and the memory, and configured to receive and process the detection signal for determining the relative positioning of the decorative patterns (paragraph 44)
Where the processing unit at least when in use, the labelling machine is controlled in the set-up configuration, is configured so as to recover from the memory, as a function of a current type and/or format of the decorative patterns, the respective characterization information, and to determine the relative positioning based on 
With regards to claim 4, the teachings of Deng are presented above. Additionally Deng teaches that the processing unit is also configured to obtain and store in a database incorporated in the memory the respective characterization information for each type and/or format of decorative patterns (paragraph 44).
With regards to claim 5, the teachings of Deng are presented above. Additionally Deng teaches that the processing unit is configured to obtain the characterization information based on the detection signal generated by the sensor in association with a number of reference decorative patterns of the web of labelling material (paragraph 44).
With regards to claim 6, the teachings of Deng are presented above. Additionally Deng teaches that the sensor is configured to obtain the detection signal as a function of variations of contrast and/or color and/or light intensity in the image of the decorative patterns (paragraph 44).
With regards to claim 8, the teachings of Deng are presented above. Additionally Deng teaches that the removal device comprises a suction assembly configured to generate a suction force for removing the incorrect label from the conveying means (paragraphs 18 and 44).
With regards to claim 9, the teachings of Deng are presented above. Additionally Deng teaches that the conveying means comprises conveyor drum (Figure 1 item 6) configured to retain the individual labels during the advancement of the labels from the cutting station to at least the application station, where the removal device (Figure 1 item 22) is arranged adjacent to the conveyor drum at least at the removal station (Figure 1 item 2).
With regards to claim 10, Deng teaches a method for applying labels to receptacles (Abstract) comprising:
Providing a web of labelling material along an advancement path, the web of labelling material having a succession of repeated decorative patterns (Figure 1 item 8)
Cutting the web of labelling material into individual labels at a cutting station (paragraph 43)
Advancing the individual labels from the cutting station (Figure 1 item 1) to at least one application station (Figure 1 item 5) by a conveying means (Figure 1 item 7)
Determining and/or detecting a relative positioning of the decorative patterns in relation to the reference station (paragraph 44)
Where an incorrect label is removed from the conveying means depending on a relative positioning of the decorative patterns in relation to the reference station (paragraphs 18 and 44)
With regards to claim 11, the teachings of Deng are presented above. Additionally Deng teaches that the incorrect label is determined and/or detect as a function of the relative positioning of the decorative patterns in relation to the reference station if an individual label has portions of two subsequent decorative patterns and, if so, the label is marked as an incorrect label (paragraph 44)
With regards to claim 12, the teachings of Deng are presented above. Additionally Deng teaches that the relative positioning further comprises:
Generating, by a sensor (Figure 1 item 20), a detection signal indicative of visual characteristics of the decorative patterns (paragraph 44)
Receiving and processing, by a processing unit, operatively coupled to the sensor, the detection signal to determine the relative positioning of the decorative patterns (paragraph 44)
Receiving, by the processing unit from a memory operatively coupled to the processing unit respective characterization information associated with the decorative patterns, for a number of different types and/or formats of the decorative patterns (paragraph 44)
Where the processing unit recovers from the memory, as a function of an actual type and/or format of the decorative patterns, the respective characterization information, and determines the relative positioning based on a comparison between the characterization information and information associated with the detection signal (paragraph 44)
With regards to claim 13, the teachings of Deng are presented above. Additionally Deng teaches that the processing unit obtains the characterization information based on the detection signal generated by the sensor in association with a number of reference decorative patterns of the web of labelling material (paragraph 44).
With regards to claim 14, the teachings of Deng are presented above. Additionally Deng teaches that the detection signal is a function of variations of contrast and/or color and/or light intensity in the image of the decorative patterns (paragraph 44).
With regards to claim 16, the teachings of Deng are presented above. Additionally Deng teaches that, during the removal step, the incorrect label is removed through the application of suction force onto the incorrect label (paragraph 18).
With regards to claim 17, the teachings of Deng are presented above. Additionally Deng teaches that the method further comprises:
Advancing the web of labelling material along an advancement path, and where the patterns comprise a succession of repeated decorative patterns, each of which defining the extension of an individual label (as seen in Figure 1, paragraph 56)
Applying the individual labels, at least during an operating step, at the application station to respective receptacles (paragraph 56)
With regards to claim 18, the teachings of Deng are presented above. Additionally Deng teaches that the positioning step further comprises determining and/or detecting the advancement of an incorrect label as a function of the relative positioning of the decorative patterns in relation to the reference station and removing the incorrect labels during the step of advancement of the labels at a removal stations (paragraph 44).
With regards to claim 19, the teachings of Deng are presented above. Additionally Deng teaches that during the step of determining and/or detecting the advancement of an incorrect label, the incorrect label is detected also as a function of the advancement position of the web of labelling material, and in particular of the advancement speed of the web of labelling material (paragraph 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN 106516319) in view of Boreali et al (US Patent 5,560,293).
With regards to claims 7 and 15, the teachings of Deng are presented above. Deng fails to explicitly disclose that the method and apparatus comprises a position sensor.
Boreali discloses a thermal printer that prints linerless labels (Abstract), in the same field of endeavor as Deng, where Boreali discloses that the apparatus comprises a position sensor configured to determine and/or detect an advancement position of the web of labelling material, where the determination device is configured to determine and/or detect, in use, the advancement of an incorrect label by a conveying means also as a function of the advancement position of the web of labelling material (column 6 lines 30 – 37).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have a position sensor, as suggested by Boreali, in Deng’s method and apparatus. The rationale being that, as stated by Boreali, it allows for proper control of the drive of the web (column 2 lines 24 – 36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746